DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2011/0228962 A1) hereinafter “Taylor,” in view Murray (US 2007/0113656 A1).
As to claim 1, Taylor discloses a system having a speaker playing an audio having a frequency (¶0028 and ¶0152, Fig. 2a. Speakers 33 positioned at various locations for delivering sound vibration from signal which may include the entire frequency range of music.), 
a display showing a pattern based on the pitch (¶0010 and ¶0028, Fig. 2a. Visual display 21. “The computer display generates different visual effects based on musical features such as note onsets, pitch, amplitude, timbre, rhythm, beats and key changes.”), and 
a vibrational user interface for providing a tactile experience to a user based on the frequency (¶0028-0029, Fig. 2a. Haptic chair 31 with back-rest 24, arm rest 20 and foot-rest 22. Vibrations based on output of speakers 33.).
Taylor does not expressly disclose the display shows an interference pattern based on the frequency.
Taylor in view of Murray discloses the display shows an interference pattern based on the frequency (Murray, ¶0024 and ¶0026, Fig. 4. Interference pattern 42 of sound output by speaker 16 displayed on display 19. Obvious that the pattern would vary based on frequency of the sound output, based on how sound waves 44 interact with the membrane 20.).
Taylor and Murray are analogous art because they are from the same field of endeavor with respect to visualizing audio.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to display the interference pattern to the user, as taught by Murray. The motivation would have been for educational or entertainment purposes (Murray, ¶0026). Further, it is another aspect of the audio signal to display to the user.
As to claim 2, Taylor in view of Murray discloses a control device including a user control, a non-transitory memory storing an executable code, and a hardware processor executing the executable code (Taylor, ¶0030-0031, Figs. 2a and 3. Digital processing system 50 includes I/O devices interface 82, CPU 84 and memory 90) to: 
receive an input from the user control (Taylor, ¶0029, Fig. 2a. “An audio power amplification and control unit 43 includes adjustable controls enabling the user to control the intensity of the vibrations of the speakers 29, 33.”); and 
adjust an audio characteristic of the audio in response to the input (Taylor, ¶0029, Fig. 2a. “An audio power amplification and control unit 43 includes adjustable controls enabling the user to control the intensity of the vibrations of the speakers 29, 33.”).
As to claim 3, Taylor in view of Murray discloses wherein the audio characteristic is one of a fundamental frequency of the audio, a secondary frequency of the audio, a volume of the audio, a beat frequency of the audio, a binaural tone offset of the audio, and a harmonic blending of the audio (Taylor, ¶0029, Fig. 2a. “An audio power amplification and control unit 43 includes adjustable controls enabling the user to control the intensity of the vibrations of the speakers 29, 33.” Intensity (i.e. volume) controlled by user. Further, volume control is well known in the art for audio output devices such as speakers.).
As to claim 4, Taylor in view of Murray discloses a control device including a user control and a non-transitory memory storing an executable code, and a hardware processor executing the executable code (Taylor, ¶0030-0031, Figs. 2a and 3. Digital processing system 50 includes I/O devices interface 82, CPU 84 and memory 90) to: 
receive an input from the user control (Taylor, ¶0029, Fig. 2a. “An audio power amplification and control unit 43 includes adjustable controls enabling the user to control the intensity of the vibrations of the speakers 29, 33.”).
Taylor does not expressly disclose a light providing a lighting illuminating an interference medium creating the interference pattern; and 
adjust a visual characteristic of the interference pattern displayed on the display in response to the input.
Taylor in view of Murray discloses a lighting illuminating an interference medium creating the interference pattern (Murray, ¶0017, Figs. 1 and 4. Light source 12 illuminates vibrations of membrane 20 to create sound pattern 42 on screen 15.); and 
adjust a visual characteristic of the interference pattern displayed on the display in response to the input (Murray, Fig. 4. Adjusting visual settings of a display is well known in the art.).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to illuminate with light, as taught by Murray. The motivation would have been to visualize the sound pattern.
	As to claim 5, Taylor in view of Murray does not expressly disclose wherein the visual characteristic is one of an intensity of the lighting, a hue of the lighting, and a saturation of the lighting.
	However, Murray (¶0017) discloses using a light source 12. Adjusting intensity/brightness of a light source by way of dimming or even on vs. off is well known and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to improve the image quality based on user preference.
	As to claim 6, Taylor in view of Murray discloses a control device including a user control, a non-transitory memory storing an executable code, and a hardware processor executing the executable code (Taylor, ¶0030-0031, Figs. 2a and 3. Digital processing system 50 includes I/O devices interface 82, CPU 84 and memory 90) to: 
receive an input from the user control (Taylor, ¶0029, Fig. 2a. “An audio power amplification and control unit 43 includes adjustable controls enabling the user to control the intensity of the vibrations of the speakers 29, 33.”); and 
adjust a vibrational characteristic of the vibrational user interface in response to the input (Taylor, ¶0029, Fig. 2a. “An audio power amplification and control unit 43 includes adjustable controls enabling the user to control the intensity of the vibrations of the speakers 29, 33.”).
	As to claim 8, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above.
	As to claims 9, Taylor in view of Murray discloses receiving a user input from a control device (Taylor, ¶0029, Fig. 2a. “An audio power amplification and control unit 43 includes adjustable controls enabling the user to control the intensity of the vibrations of the speakers 29, 33.”); and 
adjust one of an audio characteristic of the sound and a vibrational characteristic of the vibrational user interface in response to the input (Taylor, ¶0029, Fig. 2a. “An audio power amplification and control unit 43 includes adjustable controls enabling the user to control the intensity of the vibrations of the speakers 29, 33.”).
	As to claim 10, Taylor in view of Murray does not expressly disclose wherein the system further comprises two or more lights, each light having a corresponding color wherein each of the two or more lights has a different color, the two or more lights lighting the interference visualization element creating a multi-color interference pattern for display on the display.
	However, Murray (Fig. 1) discloses a light source creating an interference pattern for display. Adding an additional light source of a different color (or using a light source with more than one lights) is a simple duplication of parts and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	As to claim 11, it is rejected under claim 10 using the same motivation as claim 4 above.
	As to claim 12, it is rejected under claim 11 using the same motivation as claim 5 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Murray, as applied to claim 6 above, and further in view of Martinmaas (US 4,023,566).
	As to claim 7, Taylor in view of Murray does not expressly disclose wherein the vibrational characteristic is one of a fundamental frequency and a secondary frequency.
	Taylor in view of Murray as modified by Martinmaas discloses wherein the vibrational characteristic is one of a fundamental frequency and a secondary frequency (Martinmaas, Col. 3 lines 26-30, Fig. 1. Adjusting knobs 43 and 44 vary vibration in different frequency ranges.).
Taylor, Murray and Martinmaas are analogous art because they are from the same field of endeavor with respect to immersive audio.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust the vibration frequency, as taught by Martinmaas. The motivation would have been to allow for the user to set the vibration frequency to what they like.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brown, III (US 2018/0218541 A1), Mickus et al. (US 2015/0217207 A1) and Cross (US 3,590,681).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654